Citation Nr: 0513706	
Decision Date: 05/19/05    Archive Date: 06/01/05

DOCKET NO.  02-10 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to restoration of a 30 percent rating for 
service-connected degenerative joint disease of the right 
knee.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for right knee laxity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The appellant had active duty for training (ACDUTRA) from 
June 13, 1976, to August 20, 1976.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.  The RO, in pertinent part, reduced 
the appellant's rating for degenerative joint disease of the 
right knee from 30 percent disabling to 10 percent disabling 
effective January 1, 2002.  In the same decision, the RO 
granted a separate 10 percent rating for right knee laxity 
also effective January 1, 2002.

The appellant's claims were previously before the Board in 
August 2004.  The Board recharacterized the issues as they 
appear on the cover page of the instant decision.  The Board 
noted that the issue certified on appeal was entitlement to 
an increased rating for degenerative joint disease of the 
right knee, rather than entitlement to restoration of a 30 
percent rating for that disability. However, based on the 
procedural history of this case, it was determined to be a 
rating reduction case, not a rating increase case. Peyton v. 
Derwinski, 1 Vet. App. 282 (1991); see also Dofflemeyer v. 
Derwinski, 2 Vet. App. 277 (1992) (the issue on appeal is not 
whether the veteran is entitled to an increase, but whether 
the reduction in rating was proper); Brown v. Brown, 5 Vet. 
App. 413 (1993) (in reduction cases, the issue is whether the 
RO was justified, by a preponderance of the evidence, in 
reducing the veteran's rating; if not, the rating must be 
restored).  The appeal was ultimately remanded for compliance 
with a videoconference request, which was conducted in 
February 2005.

Having considered the appellant's contentions in light of the 
record and the applicable law, the Board finds that this 
matter is ready for appellate review.  


FINDINGS OF FACT

1.  An October 2001 rating reduction of the disability 
evaluation for degenerative joint disease of the right knee 
to 10 percent under Diagnostic Codes 5010-5260, effective 
January 1, 2002 was without evidence of clear and sustained 
improvement in the disorder.  

2.  The appellant's right knee disability, independent of 
degenerative joint disease, is productive of severe knee 
impairment manifested by varus-valgus laxity and anterior-
posterior laxity secondary to chronic ligamentous 
instability. 


CONCLUSIONS OF LAW

1.  Because the October 2001 rating decision reducing the 30 
percent schedular evaluation of the degenerative joint 
disease of the right knee to 10 percent, was made without 
adherence to applicable adjudication standards, it was void 
ab initio and the criteria for restoration of a 30 percent 
schedular evaluation for degenerative joint disease of the 
right knee have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.105(e), 3.344, 4.71a, 
Diagnostic Codes 5010, 5257, 5260 (2004).

2.  The criteria for an initial 30 percent evaluation for 
right knee laxity have been met. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.20, 
4.71a, Diagnostic Codes 5256- 5262 (2004).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant asserts that his previously assigned 30 percent 
disability rating for service-connected degenerative joint 
disease of the right knee should be reinstated, and in 
various submissions has also argued that the disorder is more 
severe than would be contemplated by the 30 percent rating.

Having carefully considered the appellant's contentions in 
light of the evidence of record and the applicable law, the 
Board will grant restoration of the 30 percent rating for 
degenerative joint disease based upon associated functional 
loss, and grant a separate 30 percent evaluation for right 
knee laxity.  

Rating Reduction

The record indicates that in February 1992, the RO granted an 
increased disability evaluation, to 30 percent, for 
degenerative joint disease of the right knee under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5010 and 5257.  In December 2000, 
the RO notified the appellant that it proposed to reduce the 
evaluation from 30 percent to 10 percent.  In an October 2001 
rating decision, the RO reduced the disability evaluation of 
degenerative joint disease of the right knee to 10 percent 
under 38 C.F.R. § 4.41a, Diagnostic Codes 5010 and 5260.  The 
10 percent rating was made effective on January 1, 2002.  

The law provides that where a rating reduction was made 
without observance of law, although a remand for compliance 
with that law would normally be an adequate remedy, in a 
rating reduction case the erroneous reduction must be vacated 
and the prior rating restored.  Schafrath v. Derwinski, 1 
Vet. App. 589, 595 (1991).    
The law also provides that a veteran's disability rating 
shall not be reduced unless an improvement in the disability 
is shown to have occurred. 38 U.S.C.A. § 1155 (West 2002). 
When a veteran's disability rating is reduced without 
following the applicable regulations, the reduction is void 
ab initio. See Greyzck v. West, 12 Vet. App. 288, 292 (1999).

Prior to reducing a veteran's disability rating, VA is 
required to comply with several general VA regulations 
applicable to all rating-reduction cases, regardless of the 
rating level or the length of time that the rating has been 
in effect. See 38 C.F.R. 
§§ 4.1, 4.2, 4.10 (2004); Brown v. Brown, 5 Vet. App. at 413, 
420 (1993). These provisions impose a clear requirement that 
VA rating reductions be based upon review of the entire 
history of the veteran's disability. See Schafrath v. 
Derwinski, 
1 Vet. App. 589, 594 (1991). Such review requires VA to 
ascertain, based upon review of the entire recorded history 
of the condition, whether the evidence reflects an actual 
change in the disability and whether the examination reports 
reflecting such change are based upon thorough examinations. 
Thus, in any rating-reduction case not only must it be 
determined that an improvement in a disability has actually 
occurred but also that that improvement actually reflects an 
improvement in the veteran's ability to function under the 
ordinary conditions of life and work. Id.

In certain rating reduction cases, VA benefits recipients are 
to be afforded greater protections set forth in 38 C.F.R. § 
3.344 (2004). That section provides that rating agencies will 
handle cases affected by change of medical findings or 
diagnosis, so as to produce the greatest degree of stability 
of disability evaluations consistent with the laws and VA 
regulations governing disability compensation and pension. 

Under 38 C.F.R. § 3.344, if a rating has been in effect for 
five years or more, there must be material improvement in the 
disability before there is any rating reduction. In such 
cases the provisions of 38 C.F.R. § 3.344(a), (b) are for 
application. Ratings on account of diseases subject to 
temporary or episodic improvement will not be reduced on any 
one examination, except in those instances where all the 
evidence of record clearly warrants the conclusion that 
sustained improvement has been demonstrated. See Peyton v. 
Derwinski, 1 Vet. App. 282, 286-87 (1992). 

Thus, for disabilities that have continued for five years or 
more, the issue is whether material improvement in a 
veteran's disability was demonstrated in order to warrant a 
reduction in such compensation benefits. See Kitchens v. 
Brown, 7 Vet. App. 320 (1995); Brown v. Brown, 5 Vet. App. 
413 (1993).  In such cases examinations less full and 
complete than those on which payments were authorized will 
not be used as the basis for reductions. 38 C.F.R. § 
3.344(a).
The applicable legal standard summarized in Sorakubo v. 
Principi, 16 Vet. App. 120 (2002) requires that in the case 
of a rating reduction, the record must establish that a 
rating reduction is warranted by a preponderance of the 
evidence and that the reduction was in compliance with 38 
C.F.R. § 3.344. See Brown v. Brown, 5 Vet. App. 413, 421 
(1993). See also Kitchens v. Brown, 7 Vet. App. 320, 325 
(1995) holding that when a RO reduces a veteran's disability 
rating without observing the applicable VA regulations, the 
reduction is void ab initio.

Although the RO clearly notified the appellant of the 
proposed rating reduction in accordance with 38 C.F.R. § 
3.105(e), the record does not indicate that the appellant's 
condition materially improved so as to warrant a reduction, 
or that consideration was given to such.

Under the applicable rating criteria, a 10 percent evaluation 
was provided under 38 C.F.R. § 4.71a, Diagnostic Code 5260 
for leg flexion, which was limited to 45 degrees. 38 C.F.R. § 
4.71a (2001).  The RO noted that the disability was 
previously evaluated under the criteria for recurrent 
subluxation and lateral instability, but that current VA 
regulations allowed degenerative joint disease and lateral 
instability to be rated as two separate disabilities.  A 
separate 10 percent rating for right knee laxity was assigned 
effective January 2002 under Diagnostic Code 5257.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, limitation of 
flexion of the leg to 60 degrees warrants a 0 percent rating. 
When flexion is limited to 45 degrees, a 10 percent rating is 
assigned.  A 20 percent rating is appropriate where flexion 
is limited to 30 degrees.  A 30 percent rating is appropriate 
where flexion is limited to 15 degrees.  

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or misaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints 
involved should be tested for pain on both active and passive 
motion, in weight bearing and nonweight-bearing and, if 
possible, with range of the opposite undamaged joint.  38 
C.F.R. § 4.59 (2004).

Degenerative arthritis established by x-ray findings is rated 
according to limitation of motion for the joint or joints 
involved.  Where limitation of motion is noncompensable, a 
rating of 10 percent is assigned for each major joint 
(including the ankle and the knee) or group of minor joints 
affected by limitation of motion to be combined not added 
under Diagnostic Code 5003.  

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion a 10 percent rating is assigned where there is x-ray 
evidence of involvement of two or more major joints, or two 
or more minor joint groups; and a 20 percent evaluation is 
assigned where there is x-ray evidence of involvement of two 
or more major joints or two or more minor joint groups and 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

Traumatic arthritis, Diagnostic Code 5010, is evaluated under 
the same rating criteria as degenerative arthritis under 
Diagnostic Code 5003.  Degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.

Functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995); 38 C.F.R.§§ 4.10, 4.40, 4.45 
(2004).  Diagnostic Codes predicated on limitation of motion 
do not prohibit consideration of a higher rating based on 
functional loss due to pain or due to flare-ups under 38 
C.F.R. §§ 4.40, 4.45, and 4.59.  Johnson v. Brown, 9 Vet. 
App. 7 (1997) and DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).



It was held in Hicks v. Brown, 8 Vet. App. 417 (1995), that 
once degenerative arthritis is established by x-ray evidence, 
there are three circumstances under which compensation may be 
available for service-connected degenerative changes:

(1) where limitation of motion of a joint or joints is 
objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful 
motion, and that limitation of motion meets the criteria 
in the diagnostic code or codes applicable to the joint 
or joints involved, the corresponding rating under the 
code or codes will be assigned;

(2) where the objectively confirmed limitation of motion 
is not of a sufficient degree to warrant a compensable 
rating under the Code or Codes applicable to the joint 
or joints involved, a rating of 10 percent will be 
applied for each major joint or group of minor joints 
affected, "to be combined, not added", and

(3) where there is no limitation of motion, a rating of 
10 percent or 20 percent, depending upon the degree of 
incapacity, may still be assigned if there is x-ray 
evidence of the involvement of 2 or more major joints or 
2 or more minor joint groups.

Hicks, supra.

In addition, 38 C.F.R. § 4.71a,  Diagnostic Code 5003 (5010) 
is to be read in conjunction with 38 C.F.R. § 4.59, and it is 
contemplated by a separate evaluation, 38 C.F.R. § 4.40, 
which relates to pain in the musculoskeletal system.

The RO in 2001 did not articulate an evidentiary basis for 
concluding that the requirements of section 3.344 were met, 
such as to impose a reduction of a rating that had been in 
effect for almost 11 years.  In addition, the subsequent 
statement of the case (SOC) and supplemental statements of 
the case (SSOC) did not contain any reference to the 
applicable version of the regulation and that it was 
considered may not be reasonably inferred from the record.  
That defect alone could support a reversal in light of the 
mandatory elements for a compliant SOC. See 38 C.F.R. 
§ 19.29. 

Moreover, the evidence was at best conflicting regarding the 
severity of the appellant's degenerative joint disease.  
While the November 2000 VA examination, which prompted the 
proposed reduction, diagnosed the appellant with degenerative 
joint disease with only mild functional loss, private medical 
records from G.W.L., D.O., and B.L.B., M.D., assessed the 
appellant's degenerative joint disease as "severe."  While 
such an descriptive term is not disposiive of the issue, it 
indicates that treating physicians were of the opinion that 
the appellant's disorder was clearly more severe than would 
warrant an assessment of "mild."

The April 2001 QTC examination further quantified the 
degenerative joint disease as "severe." Laxity of the 
anterior cruciate ligament (ACL) was noted as were moderate 
deformity of the knee joint as a result of arthritic changes 
and marked crepitance with range of motion indicating 
"significant arthritis."  

Indeed, as the claim remains under review and is not subject 
to a final decision, the Board has reviewed the evidence 
received subsequent to the effective date of reduction, and 
also finds that it supports reinstatement of the 30 percent 
rating.  Private medical records from D.W.C., M.D., indicate 
the appellant had severe post-traumatic degenerative joint 
disease, increased genu-varum, fixed flexion contracture of 7 
degrees, and laxity with his anterior drawer.  Dr. D.W.C. 
opined that "posttraumatic arthritis does not get better" 
and "[i]t invariably worsens with time."  

Treatment notes from Eastern Oklahoma Orthopedic Center dated 
in March 2005 reveal the appellant has severe degenerative 
joint disease of the right knee with progressive valgus 
deformity and loss of terminal extension and flexion.   
Radiographic examination shows severe right knee 
osteoarthritis with valgus deformity, significant 
hypertrophic degenerative changes, and osteophytosis.  Dr. 
B.L.B. found severe bone-on-bone articulation in all three 
compartments of the knee.  He concluded that the appellant 
will ultimately require knee replacement surgery and at this 
juncture, the appellant was relegated to a relatively 
sedentary lifestyle due to the severe nature of his 
degenerative joint disease.

In sum, examination of the 2001 rating action does not 
indicate that consideration was given to whether any 
improvement, assuming such had been demonstrated, would be 
sustained under ordinary conditions of life. See Hayes v. 
Brown, 9 Vet. App. 67 (1996).  It was not shown that the 
appellant had markedly improved physical condition as 
outlined in section 3.344. 

Accordingly, the Board finds that the disability rating 
reduction effectuated by the rating decision in October 2001, 
was not in accordance with the requirements of 38 C.F.R. § 
3.344(a) and (b), and that the 30 percent evaluation for 
degenerative joint disease must be restored.

Increased Disability Rating

As noted, the appellant has also argued that to the extent 
his right knee disorder is evaluated on the basis of 
impairment other than loss of motion and functional loss, he 
should be granted a higher disability rating.  The 
appellant's right knee laxity is currently rated as 10 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5257, providing that a 10 percent rating is assigned for 
slight knee impairment manifested by recurrent subluxation or 
lateral instability; a moderate case is to be rated 20 
percent disabling; and a severe case is to be rated 30 
percent disabling.  38 C.F.R. § 4.71a.  

Having carefully considered the appellant's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the weight of such evidence is in 
approximate balance will grant a 30 percent rating for right 
knee laxity.  38 U.S.C.A § 5107(b) (West 2002); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. 
App. 413, 421 (1993) (Observing that under the "benefit-of-
the-doubt" rule, where there exists "an approximate balance 
of positive and negative evidence regarding the merits of an 
issue material to the determination of the matter," the 
claimant shall prevail upon the issue).



Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder. The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations. See 38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.321(a), 4.1.  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present. 38 C.F.R. §§ 4.1 and 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the appellant's claim is to be considered. In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119, 125-126 (1999).

Governing regulations include 38 C.F.R. §§ 4.1, 4.2 and 4.41, 
which require the evaluation of the complete medical history 
of the veteran's condition.  The CAVC has held that, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.

Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings. Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  When there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  When the minimum schedular evaluation requires 
residuals and the schedule does not provide a noncompensable 
evaluation, a noncompensable evaluation will be assigned when 
the required residuals are not shown.  38 C.F.R. § 4.31.




The Board has thoroughly reviewed all the evidence of record, 
to include but not limited to: service medical and personnel 
records; contentions of the appellant; reports of VA 
examination dated between 1985 and 2002; VA outpatient 
treatment records dated between 1984 and 1991; private 
medical records from Eastern Oklahoma Orthopedic Center, 
Muskogee Bone and Joint Clinic, Drs. B.L.B.,   G.W.L., and 
D.W.C.; and the transcript from the February 2005 
videoconference.  

The evidence indicates that worsening laxity of the right 
knee has been present since approximately April 1991, when it 
was noted upon VA examination.  A moderate degree of 
instability was present on anterior drawer testing upon VA 
examination in September 1993.  During VA examination in 
December 1997, the examiner found "much laxity of the 
anterior cruciate ligament on the right with at least 1 
centimeter of movement present." 

Progress notes from Eastern Oklahoma Orthopedic Center dated 
in January 1998 in addition to finding significant flexion 
contractures and severe limitation of motion, as noted above, 
also noted that there was laxity of the ACL, a positive 
McMurray's test and 2+ effusion.  

Upon VA examination in April 2001, the appellant complained 
of right knee instability, locking, weakness, giving way, and 
instability.  The examiner found his right knee joint to be 
"abnormal."  He diagnosed the appellant with persisting ACL 
laxity.

A letter from Dr. D.W.C. dated in April 2002 revealed the 
appellant had increased genu-varum and fixed flexion 
contracture of 7 degrees.  There was laxity with anterior 
drawer testing with a mildly positive pivot shift and 
positive Lachman's.  Diffuse joint line tenderness was also 
noted particularly along his medial compartment.  There was 
pain with range of motion and 2+ effusion.   



While only mild functional loss due to pain was found upon VA 
examination in August 2002, treatment notes from Eastern 
Oklahoma Orthopedic Center dated in March 2005 show the 
appellant had increased pain and varus inclination of 10 
degrees of the right knee.  There was a 5 to 10 degree 
flexion contracture.  The appellant lacked the terminal 15 to 
20 degrees of flexion.  There was 1+ increased varus-valgus 
laxity and 1+ increased anterior-posterior laxity secondary 
to "chronic ligamentous instability."  Tricompartmental 
crepitation and excessive hypertrophic osteophytes in both 
the medial and lateral compartments and joint lines were 
found.  X-rays revealed bone-on-bone articulation in all 
three compartments of the right knee.  As noted above, Dr. 
B.L.B. opined the appellant would require knee replacement 
surgery.  He concluded that the appellant was relegated to a 
relatively sedentary lifestyle due to the severe nature of 
his degenerative joint disease.

The Board has considered functional loss due to flare-ups, 
pain, fatigability, incoordination, pain on movement, and 
weakness. See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 
8 Vet. App. 202, 206-7 (1995).  However, 38 C.F.R. §§ 4.40 
and 4.45, with respect to pain, are inapplicable to ratings 
under Diagnostic Code 5257 because it is not predicated on 
loss of range of motion. See Johnson v. Brown, 9 Vet. App. 7, 
12 (1996). 

There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim.  
However, under the "benefit-of-the-doubt" rule, where there 
exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  In 
this matter, the Board is of the opinion that this point has 
been attained.  Because a state of relative equipoise has 
been reached in this case, the benefit of the doubt rule will 
therefore be applied.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993). 
The current medical evidence, as previously discussed, 
approximates findings consistent with no more than a 30 
percent disability evaluation for right knee laxity.  

The Board has also considered rating the appellant's service-
connected disability under a different Diagnostic Code, but 
finds none that may be assigned on the facts of record or 
which would avail the appellant of a higher disability 
rating. The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993). One 
Diagnostic Code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis and demonstrated symptomatology. Any change 
in a Diagnostic Code by a VA adjudicator must be specifically 
explained. See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

There is no indication of record that the appellant's right 
knee is productive of ankylosis. 38 C.F.R. § 4.71a, 
Diagnostic Code 5256.  Should the appellant's disability 
picture change in the future, he may be assigned a higher 
rating. See 38 C.F.R. § 4.1.  At present, however, there is 
no basis for assignment of an evaluation other than those 
noted above, to include "staged" ratings. See Fenderson, 
supra.

The evidence does not reflect that application of the regular 
schedular standards is rendered impracticable.  Hence, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extra-schedular evaluation.  See Bagwell v. 
Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board has considered whether further development and 
notice under the Veterans Claims Assistance Act of 2000 or 
other law should be undertaken.  However, given the results 
favorable to the appellant, further development under the 
VCAA or other law would not result in a more favorable result 
for the appellant, or be of assistance to this inquiry.  




ORDER

Restoration of a 30 percent evaluation for degenerative joint 
disease of the right knee is granted, subject to controlling 
regulations governing payment of monetary awards.

Entitlement to an initial 30 percent rating for right knee 
laxity is granted, subject to controlling regulations 
governing payment of monetary awards.



                     
______________________________________________
	Vito A. Clementi
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


